         Case 1:20-cr-00034-PAC Document 20
                                         19 Filed 05/15/20
                                                  05/14/20 Page 1 of 1
                                                                     2




                                                           May 14, 2020

VIA ECF
Honorable James L. Cott                                                 5-15-2020
United States Magistrate Judge                                          Bond is modified to
Southern District of New York                                           allow Mr. Dominguez-
                                                                        Bido to receive mental
United States Courthouse
                                                                        health treatment
500 Pearl Street,                                                       through PTS. SO
New York, NY 10007                                                      ORDERED.
FAX: 212-331-4060

Re: United States v. Felix Agustin Dominguez-Bido
    19 Mj. 10841 (UA)


Dear Judge Cott:

        I write on behalf of my client Felix Agustin Dominguez-Bido with no objection from Pre-
Trial Services (PTS), to respectfully request that the Court modify the conditions of the bond
authorizing Mr. Dominguez-Bido to receive mental health treatment through PTS.

On April 10th, 2020, you ordered bail conditions that included the following: a $25,000 PRB
signed by two FRP; travel restricted to SDNY/EDNY; surrender travel documents and no new
applications; and Pre-Trial Supervision as directed by PTS.

Mr. Dominguez-Bido has struggled with mental health issues for the entirety of his life,
including struggling with depression and schizophrenia. While in BOP custody, he was
prescribed numerous medications for his mental health, while also receiving regular treatment. I
was advised by PTS Supervisor Bernisa M. Mejia that Mr. Dominguez-Bido has communicated
with PTS that he would like to receive mental health counseling while on supervision. Ms. Mejia
informed me that in order for PTS to refer Mr. Dominguez-Bido to mental health counseling the
bond must be modified to reflect this. We ask that you order PTS to direct Mr. Dominguez-Bido
to sufficient mental health treatment.

                                                   Respectfully submitted,
                                                   /s/
                                                   Marisa K. Cabrera
                                                   Assistant Federal Defender
                                                   Tel.: (212) 417-8730
